Citation Nr: 1118243	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  07-31 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for cause of the Veteran's death?

2.  Entitlement to service connection for the cause of the Veteran's death.

3.  Entitlement to Dependence and Indemnity Compensation under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1943 to May 1946.  He also served in the National Guard.  He died in April 2004.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Providence, Rhode Island, Regional Office (RO).


FINDINGS OF FACT

1.  The appellant was denied entitlement to service connection for cause of death in a September 2004 rating decision.  The appellant was notified of that decision in September 2004.

2.  In the absence of a timely perfected appeal, the September 2004 rating decision is final.

3.  The evidence submitted since the September 2004 rating decision, by itself, or when considered with the previous evidence of record, raises a reasonable possibility of substantiating the claim of entitlement to service connection for cause of death.

4.  The Veteran died in April 2004.  The stated cause of death on his death certificate was respiratory arrest secondary to an acute myocardial infarction due to or as a consequence of chronic ischemic coronary artery disease.

5.  At the time of the Veteran's death, service connection was in effect for PTSD which was evaluated as 10 percent disabling.  He was not service connected for any other disability.  

6.  The Veteran's PTSD was neither the principal cause nor a contributor to the cause of his death.  


CONCLUSIONS OF LAW

1.  The September 2004 rating decision denying entitlement to service connection for cause of death is final. New and material evidence sufficient to reopen the claim has been submitted. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).

2.  A disability incurred during or aggravated by service did not cause or contribute substantially or materially to the Veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 1312, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.312 (2010).

3.  The criteria for dependency and indemnity compensation under 38 U.S.C.A. § 1318(b) are not met.  38 U.S.C.A. §§ 1318, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.22, 3.102, 3.159 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist claimants in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  The notice requirements of the VCAA require VA to notify the appellant of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence she is responsible for providing.  The requirements apply to all elements of a service connection claim: veteran status, a connection between the veteran's service and his death, and effective date of any benefit.  To the extent possible, such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  The VCAA notice requirements still may be satisfied if any errors in the timing or content of the notice are not prejudicial to the claimant.

Furthermore, adequate notice in claims of service connection for the cause of a veteran's death must notify a claimant of (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a dependency and indemnity compensation claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a dependency and indemnity compensation  claim based on a condition not yet service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).

In the present case, the appellant was notified in August 2006 and December 2008 correspondence, as well as in the September 2007 statement of the case, of the information and evidence needed to substantiate and complete her appeal.  The August 2006 letter also RO notified the appellant that an effective date for the award of benefits is assigned in cases where service connection is warranted, further the August 2006 and December 2008 letters satisfy the requirements of Hupp.  The RO readjudicated the claim in a January 2009 Supplemental Statement of the Case.

Given the fact that the Board is reopening the claim of entitlement to service connection for cause of death, it is not necessary to review whether VA has fully complied with the VCAA or other standards pertaining to new and material evidence claims.

For the purpose of adjudicating the appellant's entitlement to cause of death and dependency and indemnity compensation pursuant to 38 U.S.C.A. § 1318, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant and which are pertinent to her claims.  

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims.  There is no evidence that any VA error in notifying or assisting the appellant reasonably affects the fairness of this adjudication.  Indeed, the appellant has not suggested that such an error, prejudicial or otherwise, exists.  Hence, the case is ready for adjudication.

New and Material Evidence-Cause of Death

A rating decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  If a claim has been previously denied and that decision is final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

New evidence means existing evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id.

At the time of the September 2004 rating decision, which denied entitlement to service connection for cause of death, the evidence of record consisted of service treatment records, VA treatment records, a January 2004 VA examination for housebound status or permanent need for regular aid and attendance, the Veteran's certificate of death and the appellant's contentions.  The evidence demonstrated that the Veteran was service connected for posttraumatic stress disorder.  The cause of death was respiratory failure secondary to an acute myocardial infarction due to or as a consequence of chronic coronary artery disease.  In September 2004, the RO denied entitlement to service connection for cause of death.  The appellant was notified of the denial, and she did not perfect a timely appeal to the decision.  Hence, the September 2004 rating decision is final.  38 U.S.C.A. § 7105.

The appellant submitted a request to reopen her claim of entitlement to service connection for cause of death in September 2006.  Since that time, a January 2009 VA medical opinion has been added to the claims file.  This opinion was requested in order to determine whether it was as least as likely as not that the Veteran's service connected posttraumatic stress disorder contributed to his coronary artery disease and his death from an acute myocardial infarction.  As this issue speaks directly to whether the Veteran's death was related to his service connected posttraumatic stress disorder, the evidence is considered new and material, and the claim is reopened.

Cause of Death-Laws and Regulations

Service connection for the cause of the veteran's death may be granted if a disability from a disease or an injury incurred in or aggravated by service either caused or contributed substantially or materially to his death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  A service-connected disability will be considered as the principal cause of death when the disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.
 
A Veteran's death shall not be considered to have resulted from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service if it resulted from injury or disease attributable to the use of tobacco products by a Veteran during active service.  38 U.S.C.A. § 1103(a); 38 C.F.R. § 3.300. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Board has reviewed all the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Cause of Death-Factual Background and Analysis

After a thorough review of the record, the Board finds that the Veteran's service-connected disability did not cause or contribute substantially or materially to his death.  In this regard, in April 2004, the Veteran suffered a cardiac arrest while hospitalized at a VA Medical Center.  The Veteran thereafter became unresponsive and was not resuscitated in accordance with his wishes.  His death certificate stated that the immediate cause of death was respiratory arrest due to an acute myocardial infarction due to chronic ischemic coronary artery disease.  

The pertinent evidence includes the Veteran's service medical records which reveal no complaints, findings or diagnoses of a cardiac disorder.

In a June 2004 note clinical psychologist, R.P., PhD., opined that the Veteran's posttraumatic stress disorder contributed to his death.  Supporting this assertion, Dr. R.P. stated that the Veteran had chronic posttraumatic stress disorder but played down the significance of his symptoms.  Consequently, Dr. R.P. opined that the Veteran's immediate medical problems went undetected or at best understated.  

Also included in the claims file is the January 2009 medical opinion of A.K., M.D.  In December 2008, the RO requested a medical opinion addressing whether it was at least as likely as not that posttraumatic stress disorder contributed to coronary artery disease and the Veteran's death from acute myocardial infarction.  In response Dr. A.K. stated that the Veteran's medical problems included coronary artery disease, status post three vessel coronary artery bypass graft; a myocardial infarction in 2002; congestive heart failure; and a right hemisphere cerebrovascular accident (stroke) in 1991.  Dr. A.K. also noted a history of chronic lower back pain, anemia, mild restrictive lung disease, hypercholestoremia, osteoarthritis, chronic renal insufficiency and PTSD.  Dr. A.K. noted that the Veteran's family history indicated that both of his parents died of coronary artery disease and stated that the Veteran had a 35 year smoking history before quitting in 1978.  Dr. A.K. explained that the Veteran was diagnosed with PTSD in 2000 and was found on examination to have mild PTSD symptoms.  

Dr. A.K. stated that, from review of the medical records, the clinical picture was that of a Veteran with mild posttraumatic stress disorder who generally led a productive life.  He had early onset coronary artery disease, a strong family history of coronary artery disease, and a long history of smoking cigarettes.  Dr. A.K. stated that the Veteran's medical problems increased after stroke and a second heart attack in 2002 resulting in depression, cognitive problems, possible psychotic symptoms and some increase in posttraumatic stress disorder symptoms.  Dr. A.K. opined that given this picture, the Veteran's posttraumatic stress disorder was less likely as not a major contributing factor to the Veteran's death and that it was a minor contributing factor to his death, if it contributed to his death at all.

The Board finds that the preponderance of the evidence is against finding that the Veteran's PTSD caused or contributed substantially or materially to his death or combined to cause or aided or lent assistance to the production of his death.  

The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In this case, the Board favors the opinion of the Veteran's Dr. A.K.  The Board acknowledges the opinion of psychologist R.P. who stated that a posttraumatic stress disorder contributed to the Veteran's death.  However, Dr. R.P.'s opinion appears to have been based only on his meetings with the Veteran.  In contrast, Dr. A.K., a physician, gave a detailed report of the evidence reviewed including the Veteran's service treatment records and claims file.  

Further, Dr. R.P.'s opinion is of less probative weight than Dr. A.K.'s opinion as Dr. R.P is a clinical psychologist and Dr. A.K. is a physician.  Physicians treat heart disease; psychologists do not.  While Dr. R.P. was competent to treat the Veteran's posttraumatic stress disorder, as a psychologist, his opinion is given less weight than that of a physician regarding the physical impact of posttraumatic stress disorder and its medical relationship to his death.  In support of the Board's finding that Dr. A.K.'s opinion should be given more evidentiary weight than that of Dr. R.P. are the additional medical and historical factors cited by Dr. A.K. in his report regarding the relationship between the Veteran's PTSD and his death.  

Further, the principal cause of the Veteran's death was respiratory failure due to myocardial infarction, the appellant's claim for cause of death must be based on a showing that posttraumatic stress disorder was a contributory cause of death.  Thus, it must be shown that posttraumatic stress disorder contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  In this case, neither Dr. R.P. nor Dr. A.K. have suggested that the posttraumatic stress disorder contributed to the Veteran's death substantially or materially, or that it combined to cause death or lend assistance to the production of death.  Dr. R.P., did state that the Veteran's posttraumatic stress disorder contributed to his death, he did not, however, go so far as to stating that the disorder contributed substantially and materially to his death or suggest the extent to which he believed posttraumatic stress disorder contributed his death.  Further, as stated above, Dr. R.P's opinion is assigned less probative weight than that of Dr. A.K. who found that the Veteran's posttraumatic stress disorder was a minor contributing factor if it contributed at all.  

For the reasons and bases expressed above, the Board concludes that the preponderance of the evidence is against entitlement to service connection for the cause of the Veteran's death.  In so concluding, the Board in no way minimizes the Veteran's many years of honorable and faithful service to the United States.  The Board, however, is obligated to decide cases based on the law and the evidence, and not on equity.  See Harvey v. Brown, 6 Vet. App. 416, 425 (1994).
 
The Board has also considered the appellant's sincerely held belief that the Veteran's posttraumatic stress disorder caused his death.  As a lay person, the appellant is competent to report on that which she has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Here, however, the question of etiology goes beyond a simple and immediately observable cause-and-effect relationship, and as such, she is not competent to render an opinion of etiology as to the medical cause of her husband's death.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As the preponderance of the evidence is against the appellant's claim, entitlement to service connection for cause of the Veteran's death must be denied.

Dependency and Indemnity Compensation under 38 U.S.C.A. § 1318(b)- Analysis

Under 38 U.S.C.A. § 1318, a surviving spouse may be entitled to dependency and indemnity compensation in the same manner as if the veteran's death were service- connected, under certain specific conditions.  VA shall pay dependency and indemnity compensation  under 38 U.S.C.A. § 1318 to the surviving spouse of a veteran who dies not as the result of his own willful misconduct, and who at the time of death was in receipt of or "entitled to receive" compensation for a service-connected disability rated totally disabling provided, in pertinent part, that the disability was continuously rated totally disabling for a period of at least 10 consecutive years immediately preceding death. The total rating may be either schedular or based upon unemployability.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.

At the time of the Veteran's death service connection was in effect for posttraumatic stress disorder, evaluated as 10 percent disabling.  Service connection was not in effect for any other disorder.  A total disability rating was never assigned either for an individual disability, on the basis of a combined rating, or on the basis of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  Hence, the criteria that a total disability rating have been in existence for at least 10 consecutive years preceding death were not met as a matter of law.  The appellant has not alleged any applicable theory of entitlement to benefits under 38 U.S.C.A. § 1318 to include a theory of clear and unmistakable error in a prior final rating decision, reopening of a claim based on newly received service records, or absence of receipt of total disability benefits due to non-waiver of concurrent retirement payments.  38 C.F.R. § 3.22.

Accordingly, entitlement to dependency and indemnity compensation  under 38 U.S.C.A. § 1318(b) is denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

The claim of entitlement to service connection for cause of death is reopened.  Entitlement to service connection for cause of the Veteran's death is denied.

Entitlement to dependency and indemnity compensation benefits under 38 U.S.C.A. § 1318(b) is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


